Exhibit 10.2

EXECUTION COPY

LIMITED JOINT AND SEVERAL GUARANTEE

LIMITED JOINT AND SEVERAL GUARANTEE, dated as of February 26, 2009 (this
“Limited Guarantee”), by Gerard Guez and Todd Kay (each, a “Guarantor” and
together, the “Guarantors”) in favor of Tarrant Apparel Group, a California
corporation (the “Guaranteed Party”).

1. GUARANTEE.  To induce the Guaranteed Party to enter into an Agreement and
Plan of Merger, dated as of the date hereof (as amended, restated, supplemented
or otherwise modified from time to time, the “Merger Agreement”) by and among
Sunrise Acquisition Company, LLC, a California limited liability company
(“Parent”), Sunrise Merger Company, a California corporation and a wholly-owned
subsidiary of Parent (“Merger Sub”), the Guaranteed Party and the Guarantors,
pursuant to which Merger Sub will merge with and into the Guaranteed Party, with
the Guaranteed Party as the corporation surviving such merger (the “Merger”),
the Guarantors, intending to be legally bound, hereby absolutely, irrevocably
and unconditionally, jointly and severally guarantee to the Guaranteed Party,
the due and punctual observance, performance and discharge of any and all
payment obligations of Parent and Merger Sub under the Merger Agreement (the
“Obligations”), including, without limitation, (a) the obligation to pay the
aggregate Merger Consideration for all Shares outstanding immediately prior to
the Effective Time and amounts payable pursuant to the Merger Agreement with
respect to any In the Money Options and the Company Warrants, (b) the obligation
of Parent to pay the Business Interruption Fee if required in accordance with
Section 6.3 of the Merger Agreement, (c) any payment obligation of Parent or
Merger Sub resulting from or arising out of the breach or non-performance of any
representation, warranty or covenant of Parent, Merger Sub, the Guarantors or
any of their Representatives contained in the Merger Agreement and (d) any costs
or expenses of enforcement or collection of the Merger Agreement, the
Obligations or this Limited Guarantee (including reasonable attorneys fees and
costs) that are incurred by or on behalf of the Guaranteed Party ((a) through
(d), collectively, the “Aggregate Merger Consideration and Costs”); provided,
that notwithstanding the foregoing or the joint and several nature of this
Limited Guarantee, and without limiting Gerard Guez’s joint and several
obligations hereunder, the maximum amount payable by Todd Kay pursuant to this
Limited Guarantee shall not exceed the sum of (x) Five Million Dollars
($5,000,000) plus (y) any costs or expenses (including reasonable attorneys fees
and costs) incurred by or on behalf of the Guaranteed Party to enforce Todd
Kay’s obligations as a Guarantor under this Limited Guarantee or to collect any
amounts payable by Todd Kay as a Guarantor in accordance with the terms hereof
(the sum of (x) and (y), the “Kay Cap”); provided, further, that in no event
shall the Guarantors’ aggregate liability under this Limited Guarantee exceed
the Aggregate Merger Consideration and Costs (the “Cap”), it being understood
that this Limited Guarantee may not be enforced without giving effect to the
Cap. All payments hereunder shall be made in immediately available funds in
lawful money of the United States. The Guarantors, jointly and severally,
promise and undertake to make all payments hereunder free and clear of any

 

1



--------------------------------------------------------------------------------

EXECUTION COPY

 

deduction, offset, defense, claim or counterclaim of any kind. Capitalized terms
used but not defined herein (and the term “affiliate”) shall have the meanings
ascribed to them in the Merger Agreement.

If Parent or Merger Sub is in breach of or fails to timely perform its
Obligations, then the Guaranteed Party may at any time and from time to time, at
the Guaranteed Party’s option, take any and all actions available hereunder or
permitted under any applicable statutes, laws, rules, regulations, ordinances,
codes, writs, orders, decisions, injunctions, judgments, awards or decrees of
any Governmental Entity (collectively, “Laws”) to collect on the Guarantors’
joint and several obligations and liabilities hereunder in respect of such
Obligations, subject only to the Cap and, solely with respect to Todd Kay, the
Kay Cap.

In furtherance of the foregoing, each Guarantor acknowledges that the Guaranteed
Party may, in its sole and absolute discretion, bring and prosecute a separate
action or actions against the Guarantors or either of them for the full amount
of the Obligations (subject only to the Cap and, solely with respect to Todd
Kay, the Kay Cap), regardless of whether any action is first, concurrently or
subsequently brought against Parent or Merger Sub or whether Parent or Merger
Sub is joined in any such action or actions.

2. NATURE OF GUARANTEE.  The Guarantors’ joint and several liabilities and
obligations hereunder are absolute, unconditional, irrevocable and continuing
irrespective, without limitation, of (a) any lack of validity or enforceability
of the Merger Agreement or (b) any modification, amendment or waiver of, or any
consent to any departure from, the Merger Agreement that may be agreed to by
Parent, Merger Sub or the Guarantors. Without limiting the foregoing, the
Guaranteed Party shall not be obligated to file any claim relating to the
Obligations if Parent or Merger Sub becomes subject to a bankruptcy,
reorganization or similar proceeding, and the failure of the Guaranteed Party to
so file shall not affect any Guarantor’s joint and several liabilities and
obligations hereunder. If any payment to the Guaranteed Party in respect of the
Obligations is rescinded or must otherwise be returned for any reason
whatsoever, each Guarantor shall remain jointly and severally liable hereunder
with respect to such Obligations as if such payment had not been made. This
Limited Guarantee is an unconditional and continuing guarantee of payment and
not of collection.

3. CHANGES IN OBLIGATIONS, CERTAIN WAIVERS.  Each Guarantor agrees that the
Guaranteed Party may at any time and from time to time, without notice to or
further consent of any Guarantor, extend the time of payment of any of the
Obligations, and may also make any agreement with Parent or Merger Sub for the
extension, renewal, payment, compromise, discharge or release thereof, in whole
or in part, without in any way impairing or affecting either Guarantor’s joint
and several liabilities and obligations under this Limited Guarantee. Each
Guarantor agrees that the joint and several obligations of the Guarantors
hereunder shall not be released or discharged, in whole or in part, or otherwise
affected by (a) any failure or delay on the part of the Guaranteed Party to
assert any claim or demand or to enforce any right or remedy against Parent or
Merger Sub; (b) any change in the time, place or manner of payment of any of the
Obligations; (c) any rescission, waiver, compromise,

 

2



--------------------------------------------------------------------------------

EXECUTION COPY

 

consolidation or other amendment or modification of any of the terms or
provisions of the Merger Agreement made in accordance with the terms thereof or
any agreement evidencing, securing or otherwise executed in connection with any
of the Obligations; (d) the addition, substitution or release of any entity or
other Person interested or involved in the transactions contemplated by the
Merger Agreement; (e) any change in the corporate existence, structure or
ownership of Parent, Merger Sub or any other Person interested or involved in
the transactions contemplated by the Merger Agreement; (f) any divorce,
separation insolvency, bankruptcy, reorganization or other similar proceeding
affecting Parent, Merger Sub or any other Person interested or involved in the
transactions contemplated by the Merger Agreement (including the Guarantors);
(g) the existence of any claim, set-off or other right which any Guarantor may
have at any time against Parent, Merger Sub or the Guaranteed Party, whether in
connection with the Obligations or otherwise; or (h) the adequacy or
availability of any other means the Guaranteed Party may have of obtaining
payment related to the Obligations. To the fullest extent permitted by Law, each
Guarantor hereby expressly waives any and all rights or defenses arising by
reason of any Law which would otherwise require any election of remedies by the
Guaranteed Party. Each Guarantor also waives promptness, diligence, notice of
the acceptance of this Limited Guarantee and of the Obligations (including the
Guarantors’ joint and several liabilities and obligations with respect thereto
hereunder), presentment, demand for payment, notice of non-performance, default,
dishonor and protest, notice of any Obligations incurred and all other notices
of any kind, all defenses which may be available by virtue of any valuation,
stay, moratorium Law or other similar Law now or hereafter in effect, any right
to require the marshalling of assets of Parent or Merger Sub or any other Person
interested in the transactions contemplated by the Merger Agreement, and all
suretyship defenses generally. Each Guarantor acknowledges that he will receive
substantial direct and indirect benefits from the transactions contemplated by
the Merger Agreement and that the waivers set forth in this Limited Guarantee
are knowingly made in contemplation of such benefits. Each Guarantor hereby
covenants and agrees that he shall not institute, and shall cause his respective
affiliates not to institute, any proceeding asserting that this Limited
Guarantee is illegal, invalid or unenforceable in accordance with its terms.

Each Guarantor hereby unconditionally and irrevocably waives any rights that he
may now have or hereafter may acquire against Parent or Merger Sub or any other
Person interested or involved in the transactions contemplated by the Merger
Agreement that arise from the existence, payment, performance, or enforcement of
the Guarantors’ joint and several liabilities and obligations with respect to
the Obligations under or in respect of this Limited Guarantee or any other
agreement in connection therewith, including, without limitation, any right of
subrogation, reimbursement, exoneration, contribution or indemnification and any
right to participate in any claim or remedy of the Guaranteed Party against
Parent or Merger Sub or such other Person, whether or not such claim, remedy or
right arises at Law, in equity or under contract, including, without limitation,
the right to take or receive from Parent or Merger Sub or such other Person,
directly or indirectly, in cash or other property or by set-off or in any other
manner, payment or security on account of such claim, remedy or right, and each
Guarantor agrees he will not, and will cause his affiliates not to, exercise any
such rights

 

3



--------------------------------------------------------------------------------

EXECUTION COPY

 

unless and until all of the Obligations and all other amounts payable under this
Limited Guarantee shall have been paid in full in immediately available funds.
If any amount shall be paid to any Guarantor in violation of the immediately
preceding sentence at any time prior to the payment in full in immediately
available funds of the Obligations and all other amounts payable under this
Limited Guarantee, such amount shall be received and held in trust for the
benefit of the Guaranteed Party, shall be segregated from other property and
funds of the Guarantors and shall forthwith be paid or delivered to the
Guaranteed Party in the same form as so received (with any necessary endorsement
or assignment) (x) to be credited and applied to the Obligations and all other
amounts payable under this Limited Guarantee (whether matured or unmatured), in
accordance with the terms hereof and of the Merger Agreement, or (y) to be held
as collateral for any Obligations or other amounts payable under this Limited
Guarantee thereafter arising. Notwithstanding anything to the contrary contained
in this Limited Guarantee, the Guaranteed Party hereby agrees that to the extent
Parent and Merger Sub are relieved of any of the Obligations under the Merger
Agreement, the Guarantors shall be similarly relieved of their corresponding
liabilities and obligations with respect to such Obligations under this Limited
Guarantee.

4. NO WAIVER; CUMULATIVE RIGHTS.  No failure on the part of the Guaranteed Party
to exercise, and no delay in exercising, any right, remedy or power hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise by
the Guaranteed Party of any right, remedy or power hereunder preclude any other
or future exercise of any right, remedy or power hereunder. Each and every
right, remedy and power hereby granted to the Guaranteed Party or allowed it by
Law or an other agreement shall be cumulative and not exclusive of any other,
and may be exercised by the Guaranteed Party at any time or from time to time.
The Guaranteed Party shall not have any obligation to proceed at any time or in
any manner against, or exhaust any or all of the Guaranteed Party’s rights or
remedies against, Parent, Merger Sub or any other Person liable for any
Obligations prior to proceeding against the Guarantors or either of them
hereunder. Each Guarantor expressly acknowledges and agrees that without
limiting any other means for the Guaranteed Party to enforce the terms hereof,
the Special Committee shall be authorized and entitled to enforce the provisions
of this Limited Guarantee on behalf of the Guaranteed Party.

5. REPRESENTATIONS AND WARRANTIES.  Each Guarantor hereby represents and
warrants that:

(a) the execution, delivery and performance of this Limited Guarantee do not
contravene any Law or contractual restriction binding on such Guarantor or his
respective assets;

(b) all consents, approvals, authorizations, permits of, filings with and
notifications to any Governmental Entity or any spouse of any Guarantor
necessary for the due execution, delivery and performance of this Limited
Guarantee by each Guarantor has been obtained or made and all conditions thereof
have been duly complied with, and no other action by, and no

 

4



--------------------------------------------------------------------------------

EXECUTION COPY

 

notice to or filing with, any Governmental Entity or any spouse of any Guarantor
is required in connection with the execution, delivery or performance of this
Limited Guarantee;

(c) this Limited Guarantee constitutes a legal, valid and binding joint and
several obligation of each Guarantor enforceable against each Guarantor in
accordance with its terms, subject only to (i) the effects of bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium or other similar
laws affecting creditors’ rights generally, and (ii) general equitable
principles (whether considered in a proceeding in equity or at law); and

(d) the Guarantors collectively have the financial capacity to pay, fulfill and
perform their liabilities and obligations with respect to the Obligations under
this Limited Guarantee, and all funds necessary for the Guarantors to pay,
fulfill and perform such obligations under this Limited Guarantee shall be
readily available to the Guarantors for so long as this Limited Guarantee shall
remain in effect in accordance with Section 8 hereof.

6. NO ASSIGNMENT.  No Guarantor nor the Guaranteed Party may assign or delegate
his or its respective rights, interests or obligations hereunder to any other
Person (except by operation of Law) without the prior written consent of the
Guarantors or the Guaranteed Party, as the case may be; provided, that any
enforcement of this Limited Guarantee by the Special Committee on behalf of the
Guaranteed Party shall not be deemed to constitute a delegation of rights or
interests requiring any consent of or from the Guarantors.

7. NOTICES.  All notices, requests, claims, demands and other communications
hereunder shall be given and shall be deemed to have been duly received (a) upon
receipt by hand delivery, (b) upon receipt after dispatch by registered or
certified mail, postage prepaid, (c) on the next business day if transmitted by
national overnight courier with confirmation of delivery, or (d) upon
confirmation of delivery if transmitted by electronic mail or facsimile, as
follows:

if to the Guarantors:

Gerard Guez

9000 Sunset Boulevard

Penthouse

Los Angeles, CA 90069

Facsimile: (323) 881-0383

Email: gguez@aol.com

with a copy to:

Todd Kay

Tarrant Apparel Group

3151 East Washington Boulevard

Los Angeles, CA 90023

Facsimile: (323) 881-0383

Email: todd.kay@tags.com

 

5



--------------------------------------------------------------------------------

EXECUTION COPY

 

with a copy to:

Stubbs, Alderton & Markiles, LLP

15260 Ventura Boulevard, 20th Floor

Sherman Oaks, CA 91403

Attn: John J. McIlvery, Esq.

Facsimile: (818) 444-6302

Email: jmcilvery@biztechlaw.com

If to the Guaranteed Party, as provided in the Merger Agreement.

8. CONTINUING GUARANTEE.  This Limited Guarantee may not be revoked or
terminated and shall remain in full force and effect and shall be binding on
each Guarantor and his successors and assigns until all of the Obligations have
been satisfied in full. Notwithstanding the foregoing, this Limited Guarantee
shall terminate and the Guarantors shall have no further obligations under this
Limited Guarantee as of the earlier of (a) the date cash in an amount sufficient
to pay the aggregate Merger Consideration payable with respect to all Shares
cancelled pursuant to the Merger is deposited with the Paying Agent by or on
behalf of Parent and Merger Sub and (b) the second anniversary of the date
hereof, unless prior to such second year anniversary, the Guaranteed Party shall
have asserted a claim under this Limited Guarantee, in which case this Limited
Guarantee shall terminate upon either (i) a final, non-appealable resolution of
such claim and payment of the Obligations (subject to the Cap), if applicable or
(ii) a written agreement signed by each of the parties hereto terminating this
Limited Guarantee.

9. GOVERNING LAW; JURISDICTION.  This Limited Guarantee, and all claims and
causes of action arising out of, based upon, or related to this Limited
Guarantee or the negotiation, execution or performance hereof, shall be governed
by, and construed, interpreted and enforced in accordance with, the Laws of the
State of California, without regard to any choice or conflict of law principles
that would result in the application of any Laws other than the Laws of the
State of California. Any legal action, suit or proceeding arising out of, based
upon or relating to this Limited Guarantee or the transactions contemplated
hereby shall be brought exclusively in a court located in the County of Los
Angeles in the State of California and any state appellate court therefrom
located in the County of Los Angeles in the State of California. Each of the
parties hereto hereby irrevocably submits to the exclusive jurisdiction of such
courts in respect of any legal action, suit or proceeding arising out of, based
upon or relating to this Limited Guarantee and the rights and obligations
arising hereunder and agrees that it will not bring any action arising out of,
based upon or related to this Limited Guarantee in any other court. Each of the
parties hereto hereby irrevocably waives, and agrees not to assert as a defense,
counterclaim or otherwise, in any legal action, suit or proceeding arising out
of, based upon or relating this Limited Guarantee, (a) any claim that it is not
personally subject to the jurisdiction of the above named courts for any reason
other than the failure to serve process in accordance with Section 7, (b) any
claim that it or its property is exempt or

 

6



--------------------------------------------------------------------------------

EXECUTION COPY

 

immune from jurisdiction of any such court or from any legal process commenced
in such courts (whether through service of notice, attachment prior to judgment,
attachment in aid of execution of judgment, execution of judgment or otherwise)
and (c) to the fullest extent permitted by applicable Laws, any claim that
(i) the suit, action or proceeding in such court is brought in an inconvenient
forum, (ii) the venue of such suit, action or proceeding is improper or
(iii) this Limited Guarantee or the Merger Agreement, or the subject mater
hereof or thereof, may not be enforced in or by such courts. Each of the parties
hereto agrees that notice or the service of process in any action, suit or
proceeding arising out of, based upon or relating to this Limited Guarantee or
the rights and obligations arising hereunder shall be properly served or
delivered if delivered in the manner contemplated by Section 7.2 of the Merger
Agreement.

10. COUNTERPARTS.  This Limited Guarantee may be executed by facsimile or PDF
signature and in two or more counterparts, and by the different parties hereto
in separate counterparts, each of which when executed shall be deemed to be an
original but all of which when taken together shall constitute one and the same
agreement.

11. MISCELLANEOUS.

(a) This Limited Guarantee contains the entire agreement between the parties
relative to the specific subject matter hereof. No modification or waiver of any
provision hereof shall be enforceable unless agreed to by the Guaranteed Party
and the Guarantors in writing.

(b) Any provision hereof that is prohibited or unenforceable in any jurisdiction
or context shall be, as to such jurisdiction or context, ineffective solely to
the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction or in any other context.

(c) The descriptive headings herein are inserted for convenience of reference
only and are not intended to be part of or to affect the meaning or
interpretation of this Limited Guarantee.

(d) All parties acknowledge that each party and its counsel have reviewed this
Limited Guarantee and that any rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of this Limited Guarantee.

*    *    *    *    *

(signature pages follow)

 

7



--------------------------------------------------------------------------------

EXECUTION COPY

 

IN WITNESS WHEREOF, the Guarantors have caused this Limited Guarantee to be
executed and delivered as of the date first written above.

 

GUARANTORS:

By:

 

/s/ Gerard Guez

Name:

  Gerard Guez

By:

 

/s/ Todd Kay

Name:

  Todd Kay



--------------------------------------------------------------------------------

EXECUTION COPY

 

IN WITNESS WHEREOF, the Guaranteed Party has caused this Limited Guarantee to be
executed and delivered as of the date first written above by its officer
thereunto duly authorized.

 

TARRANT APPAREL GROUP

By:

 

/s/ Patrick Chow

Name:

  Patrick Chow

Title:

  Chief Financial Officer, Assistant   Secretary and Vice President